UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1646



CHRISTOPHER WHITTEN,

                                              Plaintiff - Appellant,

           versus


HARTFORD LIFE GROUP INSURANCE COMPANY, d/b/a
CNA Group Life Assurance Company,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:05-cv-01050-JCC)


Argued:   May 23, 2007                      Decided:   June 26, 2007


Before WILKINSON and SHEDD, Circuit Judges, and Frank D. WHITNEY,
United States District Judge for the Western District of North
Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Craig Littleton Parshall, Winchester, Virginia, for
Appellant. David Edward Constine, III, TROUTMAN & SANDERS, L.L.P.,
Richmond, Virginia, for Appellee.    ON BRIEF: Laura D. Windsor,
TROUTMAN & SANDERS, L.L.P., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Christopher Whitten appeals the district court’s grant of

summary judgment in favor of Hartford Life Group Insurance Company

(“Hartford”) in this action brought pursuant to the Employee

Retirement    Income   Security   Act    (“ERISA”)   to    obtain   long-term

disability benefits.     Finding no error, we affirm.



                                    I

                                    A.

     This action arises out of Whitten’s employment by DynCorp,

Inc. (“DynCorp”) as a warehouse specialist.*              As such, Whitten’s

job responsibilities included driving a forklift, loading and

lifting boxes that weighed up to fifty pounds, and working on a

computer.    During his employment at DynCorp, which ended on May 8,

2001, Whitten participated in an employee welfare benefit plan

(“the Plan”) sponsored by DynCorp and insured by Hartford.

     In May 2001, Dr. Michael Hasz diagnosed Whitten with lumbar

annual tears, segmental instability of the lumbar spine, lumbar

facet syndrome, and lower back pain.           On May 10, 2001, Whitten

underwent an anterior lumbar diskectomy, partial vertebrectomy, and

interbody fusion at the L4-L5 level of his lumbar spine. Effective



     *
      We recite the facts here largely as they were presented by
the district court in its opinion. In so doing, we view the facts
in a light most favorable to Whitten. Garofolo v. Donald B. Heslep
Assocs., Inc., 405 F.3d 194, 198 (4th Cir. 2005).

                                    2
May 24, 2001, Whitten began to receive short-term disability

benefits from CNA Group Life Assurance Company (“CNA”), Hartford’s

predecessor in the policy at issue.

     During post-operation office visits to Dr. Hasz on July 11,

September   5,   October    17,   2001,   and   January   3,   2002,    Whitten

complained of continuing lower back pain.             After each of these

visits, Dr. Hasz extended Whitten’s return-to-work date.               Based on

Dr. Hasz’s opinions, CNA extended Whitten’s short-term disability

benefits and eventually granted him long-term disability benefits

in November 2001.          To alleviate the reported pain, Dr. Hasz

performed follow-up surgery on March 26, 2002 to stabilize the L4-

L5 fusion. After the second surgery, Whitten continued to complain

of lower back pain.   Dr. Hasz examined Whitten again on October 23,

2002. During this office visit, Whitten reported headaches, visual

changes that looked like lightning and dancing lights, right arm

pain, and right leg pain.           Whitten reported that the vision

problems had been ongoing since a 1998 automobile accident and

stated that he planned to see an ophthalmologist.                      Dr. Hasz

referred Whitten to another physician to evaluate whether the arm

pain indicated carpal tunnel syndrome.          On December 17, 2002, Dr.

Aysegul Soyer conducted an electrodiagnostic test of Whitten’s

upper extremities and found that the results were abnormal and

consistent with bilateral carpal tunnel syndrome.




                                      3
      When Whitten next saw Dr. Hasz, on July 21, 2003, Whitten

reported    back       pain,     symptoms    associated     with    carpal   tunnel

syndrome,       neck     pain,    shoulder       pain,   headaches,    and   visual

disturbances.          Based on the multiplicity of symptoms reported by

Whitten, Dr. Hasz concluded that Whitten was disabled from work and

unable to perform any job.           On September 9, 2003, Whitten met with

Dr. Douglas Wisor, a pain management physician, who recommended

physical therapy targeted toward Whitten’s cervical and lumbosacral

spine.   Whitten also consulted with Dr. Charles Azzam in September

2003 for an evaluation of his possible carpal tunnel syndrome.                     In

October 2003, Whitten successfully underwent carpal tunnel release

surgery on his right hand.           Whitten also consulted with Dr. Biony

Jani,      an     ophthalmologist,           and     Dr.    Paul      Hoffman,      a

neuroophthalmologist, in October 2003.                   Dr. Jani’s examination

revealed nothing remarkable, and Dr. Hoffman’s examination was

normal, with no evidence of optic neuropathy.                   Dr. Hoffman stated

that Whitten’s vision problems could be attributable to an injury

to   Whitten’s     occitipal       cortex    that    occurred    during   the    1998

automobile accident.

                                            B.

      Under the Plan, Whitten is “totally disabled” and entitled to

disability benefits if, inter alia, during the first two years of

his injury or sickness he is unable to perform his own occupation.

After two years, Whitten is “totally disabled” only if he (1) is


                                            4
“continuously unable to engage in any occupation for which he is or

becomes qualified by education, training, or experience,” and (2)

is under the care of a licensed physician.            J.A. 472 (emphasis

added).

     In October 2002, CNA conducted a vocational assessment of

Whitten’s ability to perform alternate occupations based on the

medical restrictions listed by Dr. Hasz.             CNA concluded that

Whitten   was   able   to   perform   several   alternative   occupations,

including security systems monitor, inside sales agent, telephone

collections agent, and rental agent.            On January 28, 2003, CNA

informed Whitten that his long-term disability benefits would cease

on November 21, 2003.        While CNA conceded that Whitten remained

disabled from his own occupation as a warehouse specialist, CNA

determined that Whitten was able to perform alternative occupations

for which he was qualified. Therefore, under the Plan’s definition

of total disability, Whitten was not disabled.

     On December 16, 2003, CNA received a report from Dr. Eugene

Truchelut, a physician with the American Board of Internal Medicine

who reviewed Whitten’s medical records.          Dr. Truchelut concluded

that Whitten’s symptoms required some occupational restrictions but

that Whitten displayed no impairment which would preclude him from

performing work that required a low level of physical exertion. On

April 14, 2004, CNA denied Whitten’s renewed claim for continued

long-term disability benefits.         Whitten appealed the denial and


                                      5
provided additional medical records from his consultations with

various doctors at the Veterans’ Administration Medical Center

(“VAMC”).

       In October 2004, Hartford, as the claims administrator of

Whitten’s      disability   policy,         engaged   University     Disability

Consortium (“UDC”) for purposes of providing an independent medical

record review of Whitten’s file, including the VAMC records that he

had provided on appeal.       UDC assigned the file to Dr. Carl Huff,

who reviewed the entirety of Whitten’s file, spoke with Dr. Hasz,

and concluded that Whitten was “capable of resuming work at a light

level according to the Department of Labor Guidelines as of 4/04 to

the    present   time,   which    is    occasionally      lifting   10    pounds,

frequently lifting 10 pounds with no restriction on sitting,

standing, or walking.”      J.A. 147.        On November 22, 2004, Hartford

denied Whitten’s appeal.

       Whitten filed this action in the district court, challenging

Hartford’s denial of benefits.          The parties agreed to resolve the

case solely on the administrative record and to forego discovery.

Despite this, Whitten filed several reports from VA doctors which

were not part of the administrative record and which post-dated

Hartford’s denial of benefits.           One of these reports opined that

Whitten was disabled and unable to perform any job. Hartford moved

to    strike   these   reports,   and   both    parties    moved    for   summary




                                        6
judgment.      The district court granted Hartford’s motion to strike

and its motion for summary judgment.

     In awarding summary judgment to Hartford, the district court

held that Whitten had presented no medical evidence which supported

his claim of total disability, in that the one physician who opined

that Whitten was disabled changed his view after a subsequent

review    of   Whitten’s     medical   records.     The    court    noted    that

Hartford, on the other hand, obtained two independent medical

reviews which supported a finding that Whitten was not disabled.

Further, the court considered the Social Security Administration’s

(“SSA”)   finding     that   Whitten    is   disabled    but   discounted     the

relevancy of that finding due to the differing definitions of

disability used by SSA and the Plan. Therefore, the district court

found that as he had presented no evidence indicating that he was

totally disabled, Whitten had not met his burden of proof under

ERISA.    Whitten now appeals.



                                        II

     Because      Hartford     did     not   reserve     discretion    in    its

adjudication     of   Whitten’s      benefits   claim,   the   district     court

properly reviewed de novo the denial of Whitten’s claim. Firestone

Tire and Rubber Co. v. Bruch, 489 U.S. 101 (1989).                 We, in turn,

review de novo the district court’s grant of summary judgment,

“viewing the facts in the light most favorable to, and drawing all


                                        7
reasonable inferences in favor of, the nonmoving party.” Garofolo,

405   F.3d   at   198.   Summary   judgment    is   appropriate       “if   the

pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is

no genuine issue as to any material fact and that the moving party

is entitled to a judgment as a matter of law.”           Fed. R. Civ. P.

56(c).   The relevant inquiry in a summary judgment analysis is

whether the evidence presents a sufficient disagreement to require

submission to a factfinder or whether it is so one-sided that one

party must prevail as a matter of law.        Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 251-52 (1986).             We review for abuse of

discretion the district court’s decision to strike the additional

materials which Whitten submitted.       Shaw v. Stroud, 13 F.3d 791,

804 (4th Cir. 1994).

      Having reviewed the record and the applicable law pursuant to

the standard set forth above, and having had the benefit of oral

argument, we conclude that the district court did not err in

granting summary judgment in favor of Hartford.              We additionally

conclude that the district court acted within its discretion when

it granted Hartford’s motion to strike the additional materials

submitted    by   Whitten.   Accordingly,     we    affirm    based    on   the

reasoning of the district court.        Whitten v. Hartford, 1:05-cv-

1050-JCC (E.D. Va. April 28, 2006).

                                                                      AFFIRMED


                                    8